Case 3:13-cv-00257-JAM Document 322-1 Filed 11/20/18 Page 1 of 9




                       Exhibit A
        Case 3:13-cv-00257-JAM Document 322-1 Filed 11/20/18 Page 2 of 9
2AIHKELEHG HB 4JA@AJE?F 5% 6A>LD "<=389#                                                 :>CA0 '

   1                        UNITED STATES DISTRICT COURT
   2                             DISTRICT OF CONNECTICUT
   3

   4     FREDERICK KLORCZYK, JR., as co-administrator of the
   5     Estate of Christina R. Klorczyk, et al.
   6

   7                                                                            PLAINTIFFS
   8

   9     V.
 10                                 CIVIL ACTION NO. 3:13-CV-00257-JAM
 11

 12      SEARS ROEBUCK & CO., et al.
 13

 14                                                                         DEFENDANTS
 15      ______________________________________________
 16

 17                  VIDEO DEPOSITION FOR THE DEFENDANTS,
 18                         SHINN FU CORPORATION, et al.:
 19

 20           The Video Deposition of Frederick G. Heath, taken
 21      in the above-styled matter at Court Reporting Services,
 22      Inc., 6013 Brownsboro Park Boulevard, Suite A,
 23      Louisville, Kentucky, on the 14th day of December, 2017,
 24      beginning at 10:03 p.m.
 25


                                           1HMJL ;AIHJLEGC <AJNE?AK$ 7G?%
                                                  +&(%.//%',,)
        Case 3:13-cv-00257-JAM Document 322-1 Filed 11/20/18 Page 3 of 9
2AIHKELEHG HB 4JA@AJE?F 5% 6A>LD "<=389#                                             :>CA0 /

   1        Q.       Okay.       And you were deposed about that
   2     report?
   3        A.       I was.
   4        Q.       Okay.       And did you give an updated CV in
   5     connection with this report?
   6        A.       I did.
   7        Q.       Well let's go through those for a little bit.
   8     Steve has a 9A, B, C, D.                      It doesn't look like fun at
   9     all.
 10         A.       You lost me there somewhere.
 11         Q.       That's all right.                 There's no question
 12      pending.
 13         A.       Okay.
 14         Q.       Do you have any particular education or
 15      experience related to the field of accident
 16      reconstruction?
 17         A.       Most of the cases I'm involved with, I end
 18      up doing a reconstruction. Yes, sir.
 19         Q.       And do you consider yourself to have done
 20      a reconstruction in this case?
 21         A.       Yes.
 22         Q.       Now, in giving your rebuttal report, was
 23      your methodology to refute Jim Sprague's opinion,
 24      or to offer your own competing accident
 25      reconstruction to show what you believe are the

                                           1HMJL ;AIHJLEGC <AJNE?AK$ 7G?%
                                                  +&(%.//%',,)
        Case 3:13-cv-00257-JAM Document 322-1 Filed 11/20/18 Page 4 of 9
2AIHKELEHG HB 4JA@AJE?F 5% 6A>LD "<=389#                                                   :>CA0 ''

   1     medical services people, fire department, police
   2     department and a fellow named Houseman, who, I
   3     believe, is an EMS person who happens to live
   4     close by.          I believe he was one of the first
   5     non-family responders on site.
   6        Q.       And when you're using the word,
   7     "responder" in this context, I want to be clear
   8     because I'm used to first responder meaning
   9     policemen, firemen, EMT.                      You just mean a person
 10      who was there?
 11         A.       Yes, sir.
 12         Q.       Now, I have your transcript from your last
 13      deposition so we can refer to it if we need to.                             You
 14      previously testified there was no physical evidence
 15      of a jack stand use.                   Does that sound familiar?
 16         A.       Well, that was in the evidence of a jack
 17      stand being there.                 I think you asked me if -- was
 18      there -- do I know if a jack stand -- I don't know
 19      how you asked me.                 My -- my deposition -- earlier
 20      deposition question and response will speak for
 21      itself.
 22         Q.       Okay.       Since -- and understand the
 23      distinction I'm making between physical evidence
 24      and testimony -- testimonial evidence.                             Since that
 25      deposition, has any physical evidence come to your

                                           1HMJL ;AIHJLEGC <AJNE?AK$ 7G?%
                                                  +&(%.//%',,)
        Case 3:13-cv-00257-JAM Document 322-1 Filed 11/20/18 Page 5 of 9
2AIHKELEHG HB 4JA@AJE?F 5% 6A>LD "<=389#                                             :>CA0 '(

   1     attention that a jack stand was actually in use that
   2     day?
   3        A.       No.
   4        Q.       At this point, your opinions in that regard
   5     are based primarily on the testimony of Mr. and
   6     Mrs. Klorczyk?
   7        A.       And Mr. Houseman.
   8        Q.       In your mind was the -- I'm sorry, this
   9     chair just -- that's a little better.
 10         A.       You don't want to fall over backwards.
 11         Q.       No.      In your mind and reconstruction of the
 12      events, was the pump jack helping hold the vehicle
 13      at the time of the accident?
 14         A.       No.
 15         Q.       So in your -- well, let me ask you this.
 16      Based on your auto service tool industry experience
 17      and personal experience and education, is it safe to
 18      use one jack stand by itself?
 19                  MR. EDINBURGH:               Objection.
 20         A.       I think we covered that pretty thoroughly in
 21      my first deposition.
 22      BY MR. BROWN:
 23         Q.       I think I can ask the question.                        You've
 24      made your objection.                   I'm trying to set up a train of
 25      thought, so. . .

                                           1HMJL ;AIHJLEGC <AJNE?AK$ 7G?%
                                                  +&(%.//%',,)
        Case 3:13-cv-00257-JAM Document 322-1 Filed 11/20/18 Page 6 of 9
2AIHKELEHG HB 4JA@AJE?F 5% 6A>LD "<=389#                                            :>CA0 (.

   1        Q.       Actually, the force of the car would be
   2     swinging in sort of an arc, I guess, if we measured
   3     from the two wheels on the ground, pressing
   4     downward; correct?
   5        A.       No.      The force -- the force between the car
   6     and the jack actually is strictly vertical.
   7        Q.       So if it's strictly vertical, then the force --
   8     well, the force of -- let me put it this way.                       Am I
   9     understanding you to say that the jack puts a
 10      vertical force on the car?
 11         A.       You could look at it that way because it's
 12      an equal and opposite force.
 13         Q.       So the car puts a downward vertical force
 14      on the jack.
 15         A.       Correct.
 16         Q.       Then why did you decide to pull
 17      horizontally?
 18         A.       Because Mr. Sprague said the car pushed
 19      the jack from out -- out from underneath the car or
 20      the car slid off the jack.                        So we wanted to
 21      demonstrate what kind of forces would be required
 22      to accomplish that.                  And as my recollection serves
 23      me, they're, like, 450 and 420 pounds which blew
 24      Mr. Sprague's idea right out the window.
 25         Q.       Well, certainly given your education and

                                           1HMJL ;AIHJLEGC <AJNE?AK$ 7G?%
                                                  +&(%.//%',,)
        Case 3:13-cv-00257-JAM Document 322-1 Filed 11/20/18 Page 7 of 9
2AIHKELEHG HB 4JA@AJE?F 5% 6A>LD "<=389#                                    :>CA0 /(

   1     Stand Tip-Over Elevation."
   2        Q.       Looking at your Measurement Group 1, how
   3     did you determine that this was the elevation of the
   4     vehicle when it was on a jack stand that you
   5     believed had false engagement and dropped?
   6        A.       Because that's the way we designed the
   7     reconstruction, is to raise the car to the elevation
   8     that it would've been at for a false engagement of
   9     the jack stand if it was placed at the front end of
 10      the longitudinal beam, which is where we think it
 11      was placed, and the false-engagement position
 12      would've been determined by how high the car was
 13      raised by the service jack.
 14         Q.       Is your assumption that the service jack
 15      would've been jacked up the full amount it could
 16      go?
 17         A.       Yes.
 18         Q.       Okay.       And your Measurement Group 2 that
 19      you wanted to point to, "Jack Stand Tip-Over
 20      Elevation," you believe that this is the height that
 21      his body would've been holding the car to; do I
 22      understand that correctly?
 23         A.       Ye -- yes.
 24         Q.       In your mental reconstruction that you've
 25      done testing on now --

                                           1HMJL ;AIHJLEGC <AJNE?AK$ 7G?%
                                                  +&(%.//%',,)
        Case 3:13-cv-00257-JAM Document 322-1 Filed 11/20/18 Page 8 of 9
2AIHKELEHG HB 4JA@AJE?F 5% 6A>LD "<=389#                                         :>CA0 '&*

   1     high enough for the jack stand to tip over; correct?
   2        A.       Yes.
   3        Q.       And that calculation made an assumption
   4     about creeper height, didn't it?
   5        A.       Yes.
   6        Q.       And it made an assumption about chest
   7     height, which you've identified from 9-5/16
   8     to 8-13/16, which I think's a 1/2 an inch, isn't it?
   9        A.       I -- no, I didn't assume the chest height.              I
 10      calculated the chest height based on the other
 11      dimensions.
 12         Q.       So you calculated what the chest height
 13      must have been for there to be room for the jack
 14      stand to fall over?
 15         A.       Yes.
 16         Q.       Okay.       So, you started from the assumption
 17      that the jack stand fell over, and you calculated
 18      backward from there to what must have been for
 19      that to have happened.
 20         A.       Correct.
 21         Q.       Okay.       If you could go back to Exhibit 7.
 22                  MR. EDINBURGH:               If you'll just bear with
 23      me.      That -- that's --
 24                  MR. BROWN:            Yeah.
 25                  MR. EDINBURGH:               -- collectively --

                                           1HMJL ;AIHJLEGC <AJNE?AK$ 7G?%
                                                  +&(%.//%',,)
        Case 3:13-cv-00257-JAM Document 322-1 Filed 11/20/18 Page 9 of 9
2AIHKELEHG HB 4JA@AJE?F 5% 6A>LD "<=389#                                          :>CA0 ')(

   1                                       C E R T I F I C A T E
   2     STATE OF_____________________________:
   3     COUNTY/CITY OF__________________________:
   4                 Before me, this day, personally appeared
   5     Frederick G. Heath, who, being duly sworn, states
   6     that the foregoing transcript of his/her Deposition,
   7     taken in the matter, on the date, and at the time
   8     and place set out on the title page hereof,
   9     constitutes a true and accurate transcript of said
 10      deposition.
 11                     ________________________________________
 12                                 Frederick G. Heath
 13

 14          SUBSCRIBED and SWORN to before me this
 15      _____________day of______________________,
 16      2017, in the jurisdiction aforesaid.
 17      .
 18      .
 19      _______________                                 ____________________
 20      My Commission Expires                                    Notary Public
 21      .
 22      .
 23      .
 24      .
 25      .

                                           1HMJL ;AIHJLEGC <AJNE?AK$ 7G?%
                                                  +&(%.//%',,)
